                   Case 19-10289-LSS   Doc 821-5       Filed 07/15/19     Page 1 of 1




               Exhibit E - Customary and Comparable Compensation Disclosures

    Category of Timekeeper                             Blended Hourly Rate

                                           Billed                             Billed
                                   Firm-wide for preceding           February 13, 2019 through
                                        year (2018)1                       May 31, 2019

              Partner                        $757.76                           $763.88
             Counsel                         $586.53                             $0.00
            Associate                        $401.67                           $660.89
            Paralegal                        $239.81                           $265.00
           Aggregated                        $543.75                           $565.56




1
       The billable rates for RL&F attorneys are adjusted on January 1 of each year. The data in this
column excludes 2018 blended hourly rate information for the Bankruptcy and Corporate Restructuring
Department at RL&F.


RLF1 21570661v.2
